Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6-11, 13, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad et al. (US 20080194705 A1, published on August 14, 2008, cited in IDS) (“Ahmad” hereunder) in view of Zhao et al. (US 20100284937 A1, published on November 11, 2010) (“Zhao” hereunder) and Bernard et al. (US 20120136287 A1, published on May 31, 2012, cited in IDS) (“Bernard” hereunder). 

Ahmad teaches personal lubricant for moisture and massage wherein the composition comprises silicone oils and antioxidants.   The reference suggests that the composition is suitable for application for vaginal area.  The reference teaches that vitamins such as tocopherols or niacin can be added at an amount ranging from about 0.001 to about 20 % and most preferably 0.01 to about 5 % by weight of the composition.  See [0053].  The reference further teachings adding vitamin B3, B5, B12, K, C, E, etc.  See [0054]. 
Ahmad fail to teach hyaluronic acid or its sodium salts as required in present claim 1. 
Zhao teaches that using hyaluronic acid a vaginal lubricant is old and well known. The reference teaches that HA provides “a natural, biocompatible personal lubricant for moisturizing and lubricating the vagina”.  See [0020].  The reference teaches using 0.1-1 wt % high molecular weight HA and 0.1-1 wt % low molecular weight HA.  See [0034-0038].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ahmad and incorporate to the composition 0.2-2 wt % of HA as motivated by Zhao. The skilled artisan would have been motivated to do so, as 1) all references are directed to a method of using personal lubricant formulations; and 2) Zhao teaches that HA as a moisturizer and lubricant in personal lubricant is well known.  Since both references are directed to personal lubricants in aqueous formulations, by combining the teachings of the references, the skilled artisan would have had a reasonable expectation of success in producing a stable lubricant with improved moisturizing effects and use such composition to improve vaginal dryness. 
Although the references do not specifically mention applying the composition to vaginal introitus, such would have been obvious in view of the proximity of the location of the area to vagina and labia. Furthermore, Barnard teaches that it is well known that topical application of moisturizing lubricant is performed on the general area of urogenical skin, which included introitus.  See [0049].  In view of such teaching, it would have been obvious to one of ordinary skill in the art at the time of the present invention that the treatment method of prior art includes moisturizing the introital area of the vagina.   See instant claim 1. 

Regarding claim 6, the scope of the limitation “wherein the composition comprises less than 0.01 % of a polysaccharide thickening agent” encompasses the composition comprising no such thickening agent.  Furthermore, the disclosed examples of Ahmad contain either Carbopol (crosslinked acrylic acid-based polymer or a cellulose polymer.  Since these thickening polymers can be used interchangeably, a composition formulated according to Ahmad without a polysaccharide thickener would have been prima facie obvious.   See instant claim 2. 

Regarding claim 7, Ahmad teaches that the content of water in oil-in-water emulsion can range from about 60 to about 80 wt %.  See [0018].  

Regarding claim 8-9, Ahmad teaches oil-in-water emulsion comprising from 25.25 % or 25.15 % of propylene glycol in the water phase. See Example 1. 

Regarding claim 10, Ahmad further teaches that the polyols suitable for the composition are propylene glycol, glycerine, butylene glycol, etc.  See [0015].   Substituting art-recognized functional equivalents for the known purposes is prima facie obvious.  See MPEP 2144.06.  In the present case, since Ahmad suggests that glycerine and propylene glycol are polyols that are used for the same purpose in the prior art invention, substituting one for the other would have been prima facie obvious. 

Regarding claim 11, prior art formulations are free of cleansing or detersive surfactants. 

Regarding claim 13, Ahmad teaches silicone oils such as dimethicone, polysiloxane, cyclic silicones, etc.  See [0040-0045]. 
.  
Regarding claim 17, Ahmad teaches that the content of water in oil-in-water emulsion can range from about 60 to about 80 wt %.  See [0018].  
Regarding claim 18, Ahmad teaches oil-in-water emulsion comprising from 25.25 % or 25.15 % of propylene glycol in the water phase. See Example 1. 




Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad, Zhao and Bernard as applied to claims 1, 2, 6-11, 13, 17 and 18 as above, and further in view of Stofman et al. (US 20130210867, priority to April 15, 2010, cited in IDS) (“Stofman” hereunder)
	Although Ahmad generally teaches using 0.001-20 wt % of vitamins, the reference fails to specifically teach vitamin B3 used in the presently claimed amount. 
Stofman teaches that compositions comprising Vitamin B3, or niacin and/or nicotinamide, also known as niacinamide, is topically used on female genital area to enhance female sexual arousal.  The reference suggests that these agents function as agonists of nitric oxide synthase and increases blood flow to the area. The reference teaches that niacin can be used at any effective amount, such as 0.01-1%, 0.05-2%, 0.09%-3%, 2%-5%, 0.05%, 0.06%, 0.07%, 0.08%, 0.09%, 0.1%, 0.11%, 0.12%, 0.13%, 0.14%, 0.15% etc., w/w. See [0023].   The suggested amount for nicotinamide is 0.001-1%, 0.005-0.2%, 0.09%-3%, 2%-5%, 0.005%, 0.006%, 0.007%, 0.008%, 0.009%, 0.01%, 0.011%, 0.012%, 0.013%, 0.014%, 0.015% etc., w/w.  See [0024].   The reference also teaches that the effective amount also depends on the severity of the dysfunction, the patient’s age and reaction to the treatment.  See [0025].  Example 2 teaches a topical cream comprising 0.02 % niacinamide and 0.1 % nicotinic acid.  The reference teaches that the composition is topically administered to the female genital areas including vagina, labia, etc.  See [0013]. 
Given the teachings of Ahmad to using a personal lubricant comprising vitamins and antioxidants and specifically niacin and vitamin E, one of ordinary skill in the art would have been obviously look to prior arts such as Fleming and Stofman for a more specific teachings on how to make and use such formulation.  As Stofman teaches that niacinamide and nicotinic acid are used at 0.02 % and 0.1%, respectively, in a composition for enhancing female sexual arousal, the skilled artisan would have had been also motivated to use such amount of the vitamin B compounds to make the Ahmad composition suitable for vaginal application and also effective to enhance sexual arousal and treat sexual dysfunctions.  Since Ahmad teaches that tocopherols or niacin can be added at an amount ranging from about 0.001 to about 20 % and most preferably 0.01 to about 5 % by weight of the composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable personal lubricant effective for treating female sexual dysfunction by combining the teachings of the references.  

Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad, Zhao and Bernard as applied to claims 1, 2, 6-11, 13, 17 and 18 as above, and further in view of Lundmark et al. (US 4128631, published on December 5, 1978, cited in IDS) (“Lundmark” hereunder). 
	Ahmad and Zhao fail to teach polyacrylamide. 
Lundmark teaches polyacrylamide is a lubricant known in cosmetic art.  The reference teaches using polymers of 2-acrylamido-2-methylpropane sulfonate as a lubricant in personal care products including vaginal lubricants.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Ahmad and incorporate to the composition polymers of 2-acrylamido-2-methylpropane sulfate as motivated by Lundmark.  The skilled artisan would have been motivated to do so, as 1) all the references are directed to methods of using personal lubricants, and 2) Lundmark teaches that such polyacrylamide imparts a highly lubricated feel on mucous membrane and suitable as a vaginal lubricant. Since Ahmad and Lundmark both teach formulations in aqueous and/or glycol vehicles, the skilled artisan would have had a reasonable expectation of successfully producing a stable lubricant with improved lubricated feel and using such product as a personal lubricant.  

Claims 3, 4, 14-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad, Zhao and Bernard as applied to claims 1, 2, 6-11, 13, 17 and 18 as above, and further in view of Warren (US 20110159061 A1, published June 30, 2011).
	Ahmad fails to teach the plant oils as described in claims 3, 4, 15 and 6. 
	Warren teaches plant oils comprising a relatively high levels of oleic acid and low levels of linolenic acid (less than about 10 wt %) tend to be more stable.  See [0026-0030].  The reference teaches a lotion comprising an oil material comprising at least 3 wt % by weight of the such oil material of omega-6 fatty acid, wherein the oil material has an oil stability index of at least about 10 hours.  See [0010].  The reference teaches that such omega-6 fatty acid improves the skin barrier function of vulvar skin; the lotion is used in wipes for cleaning genital area.  See [0070].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ahmad and incorporate to the composition the plant oils that are disclosed in Warren.  The skilled artisan would have been motivated to do so, as the latter teaches the oils that are stable and improve the skin barrier function.  Since the compositions of the Ahmad and Warren references are used in treating female genital area, the skilled artisan would have had a reasonable expectation of successfully producing a safe composition useful for vaginal application that impart the benefits of omega-6 fatty acids on the contacted skin. 
	Regarding claims 14 and 20, Warren further teaches a carrier that delivers the omega-fatty acid and forms a homogeneous mixture or solution.  Such carriers can include silicone wax which render a solid to semi-solid (creamy) consistency.  See [0044].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ahmad and incorporate to the composition a delivery system of the omega-fatty acid and any of the disclosed wax in Warren to make composition with a targeted consistency. Since the compositions of the Ahmad and Warren references are used in treating female genital area, the skilled artisan would have had a reasonable expectation of successfully producing a safe composition useful for vaginal application that impart the benefits of omega-6 fatty acids on the contacted skin. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11000592. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to A method of regulating dryness in urogenital skin comprising applying a composition to one or more tissues of a female body experiencing dryness, wherein the tissue is the introitus, wherein the composition comprises: from about 0.1% to about 7% of a Vitamin B3 compound selected form the group consisting of niacinamide, nicotinic acid, nicotinyl alcohol, salts thereof and mixtures thereof, from about 0.01% to about 10% of an active selected from the group consisting of hyaluronin, hyaluronin sodium salt, hyaluronic acid, hyaluronic acid sodium salt, and mixtures thereof; and from about 0.1% to about 30% of a silicone oil; less than 0.01% of a polysaccharide thickening agent; and a polyacrylamide polymer. See reference claim 1; instant claims 1, 2, 5, 6, 12.  Reference claim 3 further defines the composition to an oil-in-water emulsion. 
The miscible solvents of instant claims 8-10 and 18 are disclosed in reference claims 4-6
The silicone oils of instant claim 13 is disclosed in reference claims 8-13. 



Claims 3, 4, 14-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11000592 as applied to claims 1, 2, 5-13 and 17-19 as above, and further in view of Warren (US 20110159061 A1, published June 30, 2011).
	The reference claims fail to teach the plant oils as described in claims 3, 4, 15 and 6. 
	Warren teaches plant oils comprising a relatively high levels of oleic acid and low levels of linolenic acid (less than about 10 wt %) tend to be more stable.  See [0026-0030].  The reference teaches a lotion comprising an oil material comprising at least 3 wt % by weight of the such oil material of omega-6 fatty acid, wherein the oil material has an oil stability index of at least about 10 hours.  See [0010].  The reference teaches that such omega-6 fatty acid improves the skin barrier function of vulvar skin; the lotion is used in wipes for cleaning genital area.  See [0070].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of the reference claims and incorporate to the composition the plant oils that are disclosed in Warren.  The skilled artisan would have been motivated to do so, as the latter teaches the oils that are stable and improve the skin barrier function.  Since the compositions of the reference claims and Warren references are used in treating female genital area, the skilled artisan would have had a reasonable expectation of successfully producing a safe composition useful for vaginal application that impart the benefits of omega-6 fatty acids on the contacted skin. 
	Regarding claims 14 and 20, Warren further teaches a carrier that delivers the omega-fatty acid and forms a homogeneous mixture or solution.  Such carriers can include silicone wax which render a solid to semi-solid (creamy) consistency.  See [0044].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of the reference claims and incorporate to the composition a delivery system of the omega-fatty acid and any of the disclosed wax in Warren to make composition with a targeted consistency. Since the disclosed compositions are used in treating female genital area, the skilled artisan would have had a reasonable expectation of successfully producing a safe composition useful for vaginal application that impart the benefits of omega-6 fatty acids on the contacted skin. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617